DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 1/24/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see pages 6-8, with respect to the deficiencies of Xie in view of Welty failing to disclose or teach a gearless motor system wherein the proximal end of the motor shaft does not extend past the device housing have been fully considered and are persuasive.  The previous prior art rejections made under Xie in view of Welty have been withdrawn. 

Claim Objections
Claims 15-18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 11-14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Appropriate correction is required.
Claim 19 is objected to because of the following informalities; an apparent minor duplication typographical error in lines 15-16 at “via a no-rotational slip connection via a no-rotational-slip connection”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thereby dependent claims 11-18), the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The conventional definition of “may” is “used to indicate a possibility or probability” (see https://www.merriam-webster.com/dictionary/may).  As the term “may” is not a certainty, it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It is suggested to eliminate such ambiguity by substituting phrases such as “can be”, “is capable of being” or “are adapted to” to replace the ambiguous “may be” phrase and render this rejection moot.  Appropriate correction is required.
Regarding claim 1 (and thereby dependent claims 11-18), the phrase "a torqueable flexible shaft" in lines 31-32 of claim 1 renders the claim(s) indefinite because "a torqueable flexible shaft" was already introduced in line 13 of claim 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant improperly intended to refer back to the torqueable flexible shaft of line 13 or introduce a new, additional torqueable flexible shaft (i.e. a second torqueable flexible shaft).  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the torqueable flexible shaft of line 13.  Appropriate correction is required.
Regarding claim 19, the phrase "a torqueable flexible shaft" in lines 26-27 of claim 19 renders the claim(s) indefinite because "a torqueable flexible shaft" was already introduced in line 14 of claim 19, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant improperly intended to refer back to the torqueable flexible shaft of line 14 or introduce a new, additional torqueable flexible shaft (i.e. a second torqueable flexible shaft).  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the torqueable flexible shaft of line 14.  Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 11-19 appear to contain allowable subject matter (i.e. do not have pending prior art rejections).  However, these claims remain subject to various claim objections and/or 112 rejections set forth above which must be resolve before any of these claims can be in proper condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771